UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6000


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BENITEZ AUGUARIUS MOODY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:16-cr-00124-HCM-DEM-1; 2:20-cv-
00072-RAJ-DEM)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benitez Auguarius Moody, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benitez Auguarius Moody seeks to appeal the district court’s orders denying relief

on his 28 U.S.C. § 2255 motion and denying his Fed. R. Civ. P. 59(e) motion. The orders

are not appealable unless a circuit justice or judge issues a certificate of appealability. See

28 U.S.C. § 2253(c)(1)(B).       A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists could find the district court’s assessment of the

constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).

When the district court denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable and that the motion states a

debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       Limiting our review of the record to the issues raised in Moody’s informal brief, we

conclude that Moody has not made the requisite showing. See 4th Cir. R. 34(b); see also

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we deny the motion for a certificate of appealability, deny Moody’s

motion to place the appeal in abeyance while he is in transit, deny Moody’s motions for

transcripts, and dismiss the appeal. We dispense with oral argument because the facts and




                                              2
legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            3